DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  Reference characters “A” and “C” in claim 1 should be enclosed within parentheses. Reference character “A” in claim 8 should be enclosed within parentheses. 
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 claim 13, it is unclear as to how the second washer has an outer diameter that is smaller than an inner diameter of the first interior surface of the first rigid tube when the drawings disclose the outer diameter being larger. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bendlin (US 1,460,697) in view Kincaid et al. (US 6,076,840).
Regarding claim 1,	modeling layout of rigid tubing, by securing a first component (FC 9) of a lockable adjustment assembly (10, 11, 12) to an end of a first rigid tube (15) via a coupling assembly (C); securing a second component (7) of the lockable adjustment assembly (10, 11, 12) to an end of a second rigid tube (SRT) via a second releasable coupling assembly (13); moving the first component (FC 9) and the second component (7), loosely coupled with each other, relative to each other with only three degrees of freedom to position the first rigid tube (15) and the second rigid tube (SRT) in a selected orientation with respect to each other within an installation volume 
[AltContent: arrow][AltContent: textbox (FC 9)][AltContent: textbox (SRT)][AltContent: arrow]
    PNG
    media_image1.png
    692
    243
    media_image1.png
    Greyscale

claim 2,	it is readily apparent in Bendlin that the characteristics of a geometry (see the figure) defined by the first rigid tube (7) and the second rigid tube (SRT) can be readily identified.
Regarding claim 3,	Bendlin discloses wherein the characteristics of the geometry defined by the first rigid tube (7) and the second rigid tube (SRT) include an angular relationship between the first rigid tube (7) and the second rigid tube (SRT).
Regarding claim 16, Bendlin discloses wherein the step of locking the lockable adjustment assembly (10, 11, 12; Fig. 1) comprises fixedly clamping a spherical portion (see the Figure) of the first component (FC9) within a cavity (8) of the second component (7).	
Regarding claim 19, Bendlin discloses wherein the three degrees of freedom of the first component (FC 9) of the lockable adjustment assembly (10, 11, 12) and the second component (7) of the lockable adjustment assembly (10, 11, 12) relative to each other are pitch, yaw, and roll.
Bendlin, however, does not disclose a first releasable coupling assembly or wherein the step of securing the first component of the lockable adjustment assembly  to the end A of the first rigid tube comprises threading a first male threaded member  into a first female threaded member to compress a first expander in an axial direction along a first longitudinal axis of the first rigid tube between the first female threaded member and the first component, wherein the first expander expands in a radial direction, perpendicular to the first longitudinal axis of the first rigid tube, to press against and frictionally engage a first interior surface of the first rigid tube.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the coupling assembly of Bendlin as a releasable coupling assembly, in light of the teachings of Kincaid, in order to provide a securably removable connection to attach differently sized tubes.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bendlin/Kincaid as applied to claims 1 and 2 above, and further in view of Khanicheh et al. (US 2017/0027422 A1).
Bendlin/Kincaid as previously modified discloses all of the claimed subject matter except for with the first rigid tube and the second rigid tube locked in the selected orientation relative to each other, the step of identifying the characteristics of the geometry defined by the first rigid tube and the second rigid tube comprises identifying a relative angular position of the first component and the second component of the lockable adjustment assembly using markings on at least one of the first component and the second component.
Khanicheh discloses a first rigid tube (FRT) and a second rigid tube (6) locked in a selected orientation relative to each other, the step of identifying the characteristics of the geometry defined by the first rigid tube (FRT) and the second rigid tube (6) comprises identifying a relative angular position of the first component (14) and the second component (12) of an adjustment assembly (12,14) using markings (pg. 8, 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made such that with the first rigid tube and the second rigid tube of Bendlin/Kincaid locked in the selected orientation relative to each other, the step of identifying the characteristics of the geometry defined by the first rigid tube  and the second rigid tube comprises identifying a relative angular position of the first component and the second component of the lockable adjustment assembly using markings on at least one of the first component and the second component, in light of the teachings of Khanicheh, in order to identify the limit of the range of motion when angularly orienting the components.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bendlin/Kincaid as applied to claims 1 and 19 above, and further in view of Deane et al. (US 2015/0165684 A1).
Bendlin/Kincaid as previously modified discloses all of the claimed subject matter except for further comprising coupling a position sensor to one of the first or the second component.
Deane discloses coupling a position sensor (212; pg. 5, [0038]) to a first component (104) to transmit data about the components (102, 104) such as the distance between the components (102, 104).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to couple a position sensor to one of the first or the . 
Allowable Subject Matter
Claims 4, 5, 7-11, 15, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMIE E COZART whose telephone number is (571)272-4528.  The examiner can normally be reached on Monday - Friday 8:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JERMIE E COZART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        









January 16, 2021